Citation Nr: 1603226	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-22 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total rating for pension purposes (non-service-connected pension).


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1994 to July 1997 and from March 1998 to August 2002.

This case initially came to the Board of Veterans' Appeals (BVA) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  The case is currently under the jurisdiction of the VA Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Veteran was scheduled for a hearing at the RO before a Veterans Law Judge.  He failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702 (2015).

In October 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran's non-service-connected disabilities do not permanent preclude him from engaging in substantially gainful employment consistent with his age, education, and occupational experience. 


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected VA pension benefits have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.321, 3.340, 3.655 (a), (b), 3.342, 4.15, 4.16, 4.17 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In an August 2010 letter, the AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA records have been associated with the claims file, to the extent available; he did not identify any relevant private records.  All reasonably identified and available medical records have been secured. 

In January 2011, the Veteran was afforded a VA mental disorders examination in connection with his claim on appeal, the report of which is of record.

The October 2014 remand was to obtain records of VA treatment since September 2010 to specifically include psychiatric treatment records from the La Jolla VA medical center (VAMC), and to schedule the Veteran for a VA general medical pension examination, and mental disorders examination if the records suggested a worsening of his psychiatric disability.  The AOJ obtained the most recent VA treatment records dated to December 2014, including those from the La Jolla VAMC.

The VA examinations were scheduled in June 2015, and again in August 2015, in accordance with the Board's remand instructions, but the Veteran failed without explanation to report.  There is no indication in the claims file that the Veteran provided any reasons for not reporting for the examinations, and there is no other indication of good cause for his failure to report for the scheduled examinations.

The November 2015 supplemental statement of the case (SSOC) informed the Veteran of the finding that he had failed without good cause to report for the August 2015 examination.  Failure to receive notice of an examination could provide good cause for the failure to report.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Although the claims file does not include a copy of the notice provided to the Veteran, he has not disputed the report in the SSOC that he failed without good cause to report for the needed VA examinations, or asserted that he did not receive notice of the examination. 

The Veteran has offered no explanation as to why he failed to appear for the scheduled examination.  A letter dated in May 2015 informed him that a request had been sent to the VA medical facility "nearest you" to schedule him for an examination, that he would be notified of the date and location of the examination, and that his claim could be denied if he failed to report for an examination.  It provided him with the provisions of 38 C.F.R. § 3.655.

The Veteran has not asserted non-receipt of the notice of the examination and there is no other evidence of non-receipt.  

Here, the Board remand explained that a current examination was needed.  There was also no medical examination to assess his total disability picture.  A new VA examination was necessary in this case because the Board determined that the 2011 VA examination was inadequate.  

The provisions of 38 C.F.R. § 3.655 makes clear that when a claimant fails to appear for a necessary examination scheduled in conjunction with an original compensation claim, "the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655 (b).  Id.  In order to render a determination in this case, the Board must consider the Veteran's claim based on the evidence of record.  

The Board finds the duties to notify and assist have been met.

Legal Criteria

Nonservice-connected pension benefits are payable to a veteran who served for ninety (90) days or more during a period of war, which is not in dispute here, and who was permanently and totally disabled due to nonservice-connected disabilities that are the not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.340, 3.342 and Part 4, see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992). 

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3,301(c)(3) (2015).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 (a), Part 4.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

To be eligible for VA pension, the evidence of record must demonstrate that the Veteran is permanently and totally disabled from nonservice-connected disabilities that are the not the result of his own willful misconduct.  38 C.F.R. § 3.342(a).  

For the purposes of pension benefits, the person shall be considered to be permanently and totally disabled if such individual is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from (1) any disability which is sufficient to render it impossible for the average person to obtain a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the VA Secretary to be of such nature or extent as to justify a determination that persons suffering there from are permanently and totally disabled.  See 38 U.S.C.A. § 1501 (a); 38 C.F.R. §§ 3.340 (b), 4.15. 

One way for a veteran to be considered permanently and totally disabled for VA pension purposes is to satisfy the "average person" test.  38 U.S.C.A. § 1502 (a); 38 C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. at 444; Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The evidence does not show that he meets any of these criteria. 

Alternatively, all veterans who are basically eligible for pension benefits and who are unable to secure or follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled. For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  When the percentage requirements are met, and the disabilities involved are rated permanent in nature, a rating of permanent and total disability will be assigned if the Veteran is found to be unable to secure or follow substantially gainful employment for reason of such disability.  Prior employment or unemployment status is immaterial if in a judgment by a rating board the Veteran's disabilities render him or her unemployable.  38 C.F.R. § 4.17. 

The percentage requirements of 38 C.F.R. § 4.16 are as follows: if there is only one disability, this disability shall be rated at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring a combined rating to 70 percent or more.  See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the Rating Schedule, but is found to be unemployable for reason of his disabilities, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extraschedular basis.  See 38 C.F.R. § 38 C .F.R. § 3.321 (b), 4.17 (b). 

Analysis

The Veteran meets the requirement for war time service and is currently unemployed.  The remaining question is whether he is permanently disabled from suitable employment by reason of disability that is not the result of willful misconduct.

The Veteran is approximately 35 years old, and has a high school diploma.  On a VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in June 2010, he reported having no income.  He indicated that he last worked in October 2007 and had work experience as a truck driver.  

Service connection is not in effect for any disability.  The record suggests various nonservice-connected disabilities.  The only disability considered for pension purposes is a psychiatric disability that the RO rated as 30 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates posttraumatic stress disorder (PTSD), and Diagnostic Code 9203, that evaluates paranoid schizophrenia, provides the ratings for psychiatric disabilities.  A 30 percent rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32). 

A GAF score ranging from 21 to 30 represents behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal occupation) or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score ranging from 31 to 40 represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In this case, the VA medical records dated in late 2009, reflect the Veteran's in-patient treatment for alcohol and amphetamine use.  His October 2009 intake evaluation shows that he was released from prison in October 2009 for drug possession.  He was homeless and had no income.  The treatment and examination records do not show conditions other than a psychiatric disability or the effects of drug abuse.

A November 2009 psychiatric history record indicates that the Veteran denied having psychotic symptoms.  The Axis I diagnoses were a need to rule out alcohol and methamphetamine continuous dependence.  A GAF score of 30 was assigned.

During 2010, the Veteran participated in an outpatient drug abuse group therapy program.  In March 2010, he expressed concern to a psychiatrist with experiencing daily nightmares of being chased and having to kill those chasing him.  He had these nightmares in the past but not this frequently.  Now he was quite paranoid thinking that people were looking at him and there may be a set-up in progress with the intent of killing him.  The Veteran found himself in a defensive mood to the extent that he carried a sharpened pencil to use if necessary.  He recognized that this was paranoia and did not want to hurt anyone.

The psychiatrist noted that the Veteran's history was that of methamphetamine use since 2005 with last use five months earlier.  The Veteran had symptoms over the course of time using methamphetamine but they were worse now and probably related to the close involvement with others in his drug treatment program.  The psychiatrist observed that it "appears to be a persistent substance-induced psychosis that would now be called Psychosis [not otherwise specified]".  Anti-psychotic medication was prescribed and the Veteran was referred to an outpatient program.  

An April 21, 2010 Psychiatry Initial Evaluation note reveals that the Veteran's current psychiatric symptoms were paranoia/hypervigilance, a low mood and anhedonia, nightmares of being chased (and resultant poor sleep), anger, isolating, difficulty tolerating other people, guilt, and occasional fleeting suicidal ideation.  

The Veteran's schizophrenia symptoms (during periods of abstinence) included paranoia.  He thought others were plotting to kill him, or get information from him and people scared him.  He got defensive and alert and will stare them down; he recognized a lot of people from prison and felt they were following him.  Risperidone did not help with this.  These "spells" of paranoia occurred every other day and lasted more than 2 to 3 hours or until he felt he was in a safe environment (usually when he was by himself).

The Veteran also had auditory hallucinations during which he heard names called out, starting as a kid.  While using stimulants, he heard conversations of people talking about him and whispering.  He said it persisted in prison when he was not using stimulants (just alcohol and marijuana).  The examining psychiatrist questioned if these were substance-induced, as florid auditory hallucinations were often related to methamphetamine use, but his paranoia persisted during extended abstinence.  Marked impairment/distress on occupation/social function for more than six months was noted.  

The Veteran denied suicidal ideations or taking antipsychotic medication prior to March 2010.  This was the first time he ever admitted to psychiatric symptoms and was willing to discuss them.

The Veteran was currently unemployed, with no income, living at Wayback, and soon was to switch to a residential parole program for 90 days once VA funding ran out.  He was on parole until January 2011.  The Veteran wanted to look for work and be his own boss.  His work history included working since age 15 fixing computers, as a security guard, military (cook), truck driver (2002-2003), and selling drugs.  His longest job was at age 32-33 driving a truck.

The Veteran was adequately groomed, calm, and cooperative.  He made good eye contact with no abnormal movement and normal speech.  His mood was "mellow', his affect was euthymic, and his thought process was linear, logical, and goal directed.  He denied suicidal and homicidal ideation and auditory and visual hallucinations.  The psychiatrist noted that the Veteran was not delusional.  His insight and judgment were fair and he was fully oriented.

The psychiatrist's assessment was that the Veteran had some residual psychosis (primarily paranoia) left over from his stimulant use, and problems with nightmares and anger that seem to be related to traumatic experiences he had as part of his previous criminal life style (possible PTSD).

The Axis I diagnoses included alcohol, amphetamine and cannabinol dependence in early full remission, cocaine dependence in sustained full remission, a major depressive disorder, psychosis NOS, and a need to rule out PTSD.  A GAF score of 45 was assigned.

The January 2011 examination report shows that examiner noted the Veteran's history of incarceration from 2006 to 2007 for domestic violence, in 2008 for a case involving crystal methamphetamine, and for other violations through 2009.  The Veteran had a history of using crystal methamphetamine since 1998 and heavily used alcohol.  He attended the "ATTP" and "Way Back" program and stopped using substances in October 2009.  While in prison, the Veteran said he was treated for hearing voices and seeing things.  He was currently on parole and treated in the VA system.  The Veteran was separated from his wife and did not work.  He attended the "SAMI" Program and Alcoholic Anonymous meetings.  The Veteran reported difficulty because he was very paranoid.  

The examiner did not note any impairment in thought process or communication on examination.  In the examiner's opinion, the Veteran's condition was primarily related to his chronic drug usage.  Even if he did have an underlying mental disorder unrelated to the drug usage this was a treatable condition that would not result in a permanent and total disability or unemployability.  The examiner stated that it was important to note that this man's claimed condition started after he was incarcerated in prison and during a time of heavy drug use that resulted in several violations of his returning to prison.  The Axis I diagnoses were methamphetamine and alcohol dependence, in remission by the patient's history, and methamphetamine-induced psychotic disorder.  A GAF score of 55 was assigned.

The VA medical records, dated to July 2012, reveal that the Veteran's psychiatric disorder was treated with anti-psychotic medication and outpatient therapy.  His Axis I diagnoses were chronic paranoid schizophrenia, PTSD, and amphetamine and cannabis dependence in remission.  Clinicians noted his chronic auditory hallucinations but reported that he was calm and cooperative, oriented, with normal concentration, attention, and memory, linear thoughts, fair to good judgment and fair insight, and denied suicidal or homicidal ideations and auditory and visual hallucinations.  He was appropriately dressed, with normal speech, an irritable mood, and a restricted affect.  GAF scores ranged from 50 (in April 2011) to 55 (in January 2012), commensurate with moderate impairment.

In July 2012, a treating psychiatrist noted that the Veteran was medication compliant but had chronic psychotic and PTSD symptoms.  Medications controlled, but did not eliminate, the symptoms of both schizophrenia and PTSD.  He thought counseling had been helpful and would like to be seen monthly.  

Here, psychiatrists found the Veteran to be moderately to seriously impaired, and assigned GAF scores that ranged from 45 to 55, aside from one isolated instance, when a score of 30 was assigned, indicative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or an inability to function in almost all areas, when he entered the inpatient substance abuse program in November 2009.

There is some debate as to whether the Veteran's psychiatric symptoms are the result of substance abuse or there is an independent psychiatric disability.  The most detailed opinions are to the effect that there is psychosis as the result of substance abuse.  Organic disability resulting from such abuse would; however, not be considered of willful misconduct etiology.  38 C.F.R. § 3.301(c)(3).  The regulation does not define "organic" but the Board resolves the ambiguity in the Veteran's favor, and finds that his psychiatric disability, regardless of etiology, is not the result of willful misconduct.

In April 2010, the psychiatrist noted that the Veteran's disability caused marked impairment/distress on occupation/social function for more than six months, but did not report permanent and total impairment.  There have been no other specific medical opinions on this question.

The evidence shows findings of occupational and social impairment with deficiencies in most areas such as to warrant the 70 percent rating.  Vazquez-Claudio, supra.  At other times it appears to have approximated the criteria for a 100 percent rating.  It has; however, waxed and waned, and reportedly improved with abstinence from substance abuse.  There is no mental health opinion that it is permanently and totally disabling.  The evidence of improvement belies a finding that there is permanent and total disability.  

Permanence of total disability will be taken to exist where it is reasonably certain to continue throughout the life of the disabled person; and the age of the person may be considered in making this determination.  38 C.F.R. § 3.340(b) (2015).  Given the Veteran's relatively young age, and evidence of at least periodic improvement, the record does not support a finding that he will be totally disabled for the rest of his life.  This, notwithstanding that the psychiatric disability or psychosis may persist.

The VA examinations scheduled pursuant to the Board's October 2014 remand were necessary to more accurately assess the impact of the Veteran's psychiatric disability on his ability to work, and to determine the nature and severity of any physical disabilities he had and if they precluded any types of employment.

The preponderance of the competent evidence is against a finding that the Veteran's disabilities render him permanently and totally disabled, and his claim is therefore denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.655(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to non-service-connected pension benefits is denied.


 
____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


